United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 02-3872
                                ________________

Ibrahim Amadu,                            *
                                          *
             Appellant,                   *
                                          *      Petition for Review of an
      v.                                  *      Order of the Board of Immigration
                                          *      Appeals.
John Ashcroft, Attorney General of        *
the United States,                        *             [UNPUBLISHED]
                                          *
             Appellee.

                                ________________

                                Submitted: December 18, 2003
                                    Filed: December 30, 2003
                                ________________

Before LOKEN, Chief Judge, WOLLMAN and HANSEN, Circuit Judges.
                            ________________

PER CURIAM.

       Ibrahim Amadu, a native and citizen of Ghana, petitions for review of an order
of the Board of Immigration Appeals ("BIA") summarily affirming an Immigration
Judge's ("IJ's") denial of his application for asylum. After careful review of the
record, we deny the petition.


     Where the BIA affirms without opinion, the decision of the IJ is the final
agency determination for purposes of judicial review. See 8 C.F.R. § 1003.1(e)(4)
(2003). We review to determine whether substantial evidence on the record as a
whole supported the decision to deny asylum. Melecio-Saquil v. Ashcroft, 337 F.3d
983, 986-87 (8th Cir. 2003). In order to overcome the IJ's adverse finding, Amadu
must offer evidence that is "so compelling that no reasonable factfinder could fail to
find the requisite fear of persecution." Id. at 986 (internal marks omitted).

       The Attorney General may grant asylum to eligible applicants who meet the
definition of "refugee" found in 8 U.S.C. § 1101(a)(42(A) (2000). Amadu argued that
he is eligible for humanitarian asylum based on two incidents that occurred in 1973
when he was a member of the Social Democratic Front ("SDF"), a political party in
Ghana. During both incidents, Amadu incurred physical injuries, such as cuts and
stab wounds. Amadu discontinued his participation in SDF activities but remained
in Ghana without further incident until he moved to the United States in 1990.
Amadu claims that in 1999 he was diagnosed with posttraumatic stress disorder,
stemming from the 1973 incidents.

      We conclude that the denial of humanitarian asylum is based on substantial
evidence. Amadu's unfortunate injuries do not demonstrate "the atrocity of . . . past
persecution [that] an applicant must show in order to obtain this type of asylum,
including permanent physical and emotional scarring, or a combination of detention,
involuntary military service, sleep deprivation, beatings, electric shock, and routine
physical torture and psychological abuse." Francois v. I.N.S., 283 F.3d 926, 932
(8th Cir. 2002).

       We also find that the decision that Amadu does not have a well-founded fear
of future persecution is based on substantial evidence. Amadu remained living in
Ghana from 1973 until 1990, and he attended a university and worked for the
government without any harm or threatened harm to him or his family. Amadu's
family and children remain in Ghana, and there is no evidence in the record of any
threats to him or his family since 1990. The government also presented evidence of

                                          2
changed country conditions in Ghana. See Melecio-Saquil, 337 F.3d at 987 (holding
that substantial evidence supported denial of asylum where petitioner relied on events
that occurred over a decade earlier, there was evidence of changed country
conditions, and petitioner and his family had remained living in the country unharmed
for four years after alleged past persecution).

      Finally, we find that the BIA did not abuse its discretion by summarily
affirming under 8 C.F.R. § 1003.1(e)(4) . Dominguez v. Ashcroft, 336 F.3d 678, 680
(8th Cir. 2003).

      For the reasons stated, we deny the petition for review.
                      ______________________________




                                          3